EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 21-26, 28-34 & 36-38 are allowed.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 05/19/2022.

The application has been amended as follows: 

Claim 21, Line 14:  Remove the period and replace with semi-colon.

Claim 21, Line 15:  Add “wherein the first and second markers are configured to communicate with one another.”

Claim 27 is cancelled.

Claim 29, Line 1:  Replace “27” with “21”.

Claim 32, Line 14:  Remove the period and replace with semi-colon.

Claim 32, Line 15:  Add “wherein the first and second markers are configured to communicate with one another.”

Claim 35 is cancelled.
  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
During an operation for bone fracture fixation, fracture reduction may be the most difficult part (Para 0003 of the Specification as originally filed).  Current systems providing the required visual information to determine the fracture reduction are large, cumbersome and inadequate (Para 0005).  The invention of the Applicant improves the accuracy of the bone tissue manipulation and verifies that the pre-operative surgical plan for the patient has been achieved (Para 0006). 
The invention of the Applicant is directed to a system and method for performing bone tissue manipulation. The system and method may include implanting markers on opposite sides of a bone, fractured bone or tissue to facilitate bone or tissue manipulation. The markers are preferably configured to be detected by one or more devices, such as, for example, a detection device so that the detection device can determine the relative relationship of the markers. The markers communicate with one another (Para 0055).

The prior art fails to teach or suggest:
Claim 21: “wherein the first and second markers are configured to communicate with one another” and other intervening limitations.

Claim 32: “wherein the first and second markers are configured to communicate with one another” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:

a.	Lavallee (U.S. Patent Application 2006/0241388 A1) – Lavallee teaches a method and system of computer assistance to the preparation of the reduction of a fracture such that a patient's bony fragments are separated into first and second bone segments.  Lavallee teaches the method includes the steps of determining a first representation or bone model of the surface of the first bone segment, a second representation, at an initial position, of the second segment, and a third representation of the third bone element; determining by symmetry a fourth representation of the first and second bone segments of the fractured bone in the absence of a fracture, the fourth representation being matched with the first representation; matching the second representation with the fourth representation at a final position; and providing, by an interface element information representative of the difference between the initial position and the final position.  However, Lavallee fails to teach “wherein the first and second markers are configured to communicate with one another” and other intervening limitations.
b.	Bhandarkar (U.S. Patent Application 2007/0208234 A1) – Bhandarkar teaches a virtual surgical system receiving an image of an area of the patient in need of surgical reconstruction prior to an incision being made in a surgery.  Bhandarkar teaches the bone fragments that are to be reduced are automatically selected using the virtual surgical system. Bhandarkar teaches that an image may be generated of the reconstructed area providing a virtual representation of a reconstructed object.  However, Bhandarkar fails to teach  “wherein the first and second markers are configured to communicate with one another” and other intervening limitations.

c.	Bertram et al. (U.S. Patent Application 2008/0208055 A1) – Bertram teaches a method and device for aligning the first and second fragments of a fractured bone relative to each other, wherein the bone fragments may be aligned using images from an ultrasound device that is tracked by a navigation system. Bertram teaches the positions and/or orientations of landmarks on each of the bone fragments may be used to set the bone alignment for more precise healing.  However, Bertram fails to teach “wherein the first and second markers are configured to communicate with one another” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        /AMELIE R DAVIS/Primary Examiner, Art Unit 3793